Citation Nr: 9917893
Decision Date: 06/29/99	Archive Date: 09/09/99

DOCKET NO. 95-38 511               DATE JUN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for a pulmonary condition
secondary to exposure to Agent Orange.

2. Entitlement to service connection for a skin condition, to
include epidermoid cysts of the left neck and left eyebrow,
secondary to exposure to Agent Orange.

3. Entitlement to service connection for enlarged lymph nodes
secondary to exposure to Agent Orange.

4. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD 

Patrick J. Costello, Counsel 

INTRODUCTION

The veteran had active military service from February 1971 to June
1973.

This matter came before the Board of Veterans' Appeals (hereinafter
the Board) on appeal from a January 1995 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Nashville, Tennessee.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the agency of original
jurisdiction.

2. The veteran had active service during the Vietnam Era and was
stationed in the Republic of Vietnam where he may have been exposed
to chemical dioxins.

3. The veteran now has a pulmonary condition and enlarged lymph
glands. Since service, he has also suffered from a skin condition
to include epidermoid cysts.

4. Medical evidence has not been presented that would etiologically
link these conditions with exposure to chemical dioxins.

5. Medical evidence etiologically linking a pulmonary condition, a
skin disability, and enlarged lymph glands with the veteran's
military service, to any incidents therein, or to each other, or to
the veteran's service-connected disabilities has not been
presented.

2 -

CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded claim
for service connection for a pulmonary condition secondary to
exposure to Agent Orange. 38 U.S.C.A.  1110, 5107(a), 7104 (West
1991 & Supp. 1998); 38 C.F.R. 3.102, 3.303; 3.307(a), 3.309(e)
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2. The veteran has not submitted evidence of a well-grounded claim
for service connection for a skin condition, to include epidermoid
cysts of the left neck and left eyebrow, secondary to exposure to
Agent Orange. 38 U.S.C.A. 1110, 5107(a), 7104 (West 1991 & Supp.
1998); 38 C.F.R. 3.102, 3.303; 3.307(a), 3.309(e) (1998); Edenfield
v. Brown, 8 Vet. App. 284 (1995) (en banc).

3. The veteran has not submitted evidence of a well-grounded claim
for service connection for enlarged lymph nodes secondary to
exposure to Agent Orange. 38 U.S.C.A. 1110, 5107(a), 7104 (West
1991 & Supp. 1998); 38 C.F.R. 3.102, 3.303; 3.307(a), 3.309(e)
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1998), compensation
will be provided if it is shown that the veteran suffers from a
disease or injury incurred in or aggravated by service. In
addition, service connection may be granted for any disease
diagnosed after discharge, when all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303(d) (1998).

3 -

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era, and has
a disease listed at 38 C.F.R. 3.309(e) (1998), shall be presumed to
have been exposed during such service to a herbicide agent, unless
there is affirmative evidence to establish that the veteran was not
exposed to any such agent during that service. 38 C.F.R. 3.307(a)
(1998). If a veteran was exposed to a herbicide agent during active
military, naval, or air service, the following diseases shall be
service-connected, if the requirements of 38 C.F.R. 3.307(a) (1998)
are met, even there is no record of such disease during service:
chloracne or other acneform diseases consistent with chloracne,
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma,
porphyria cutanea tarda,,,, respiratory cancers, prostate cancer,
acute and subacute peripheral neuropathy 1, and soft-tissue
sarcomas. 38 C.F.R. 3.309(e) (1998). However, if the rebuttable
presumptions of 38 C.F.R. 3.307(d) (1998) are also not satisfied,
then the veteran's claim shall fail. The Secretary of the
Department of Veterans Affairs has determined that a presumption of
service connection based on exposure to herbicides used in the
Republic of Vietnam during the Vietnam era is not warranted for any
condition for which the Secretary has not specifically determined
a presumption of service connection is warranted. See Notice, 59
Fed.Reg. 341 (1994).

A service connection claim must be well-grounded. Such a claim
requires more than mere allegations; it must be plausible and with
merit. 38 U.S.C.A. 5107 (West 1991 & Supp. 1998); Tirpak v.
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 Vet. App.
78 (1990). For a claim to be well-grounded, there must be:

(1) a medical diagnosis of a current disability;

1 The term acute and subacute peripheral neuropathy means transient
peripheral neuropathy that appears within weeks or months of
exposure to a herbicide agent and resolves within two years of the
date of onset.

- 4 -

(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and

(3) medical evidence of a nexus between an in-service injury or
disease and the current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d
604 (Fed. Cri. 1996) (table). Where the determinative issue
involves medical causation, competent medical evidence to the
effect that the claim is "plausible" is required. See Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not met.
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).2    Moreover, if
a claim is not well-grounded, then the Secretary no longer has a
duty to assist a claimant in developing the facts pertinent to the
claim. 38 U.S.C.A. 5107 (West 1991 & Supp. 1998); Gilbert v.
Derwinski, I Vet. App. 49, 55 (1990).

The question of whether or not a claim is well-grounded is
significant because if a claim is not well-grounded, the Board does
not have jurisdiction to adjudicate that claim. Boeck v. Brown, 6
Vet. App. 14, 17 (1993). In this regard, the Court has observed
that the statutory prerequisite of submitting a "well-grounded"
claim reflects a policy that implausible claims should not consume
the limited resources

2 Pursuant to 38 U.S.C.A. 5107 (West 1991 & Supp. 1998), and
subsequently Tirpak v. Derwinski, 2 Vet. App. 609 (1992), a well-
grounded claim requires more than just a mere allegation. In
Tirpak, the United States Court of Veterans Appeals (Court), [now
known at the US Court of Appeals for Veterans Claims] held that the
appellant in that case had not presented a well-grounded claim as
a matter of law. The Court pointed out that ". . . unlike civil
actions, the Department of Veterans Affairs (previously the
Veterans Administration) (VA) benefits system requires more than an
allegation; the claimant must submit supporting evidence." Tirpak,
2 Vet. App. at 611.

5 -

of the VA and force into even greater backlog and delay claims
which--as well-grounded--require adjudication.... Attentiveness to
this threshold issue is, by law, not only for the Board but for the
initial adjudicators, for it is their duty to avoid adjudicating
implausible claims at the expense of delaying well-grounded ones."
Grivois v. Brown, 6 Vet. App. 136, 139 (1994).

Evidentiary assertions by the veteran must be accepted as true for
the purposes of determining whether a claim is well-grounded,
except where the evidentiary assertion is inherently incredible or
when the fact asserted is beyond the competence of the person
making the assertion. See Robinette v. Brown, 8 Vet. App. 69, 75-76
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Where the issue is factual in nature, e.g., whether an incident or
injury occurred in service, competent lay testimony, including a
veteran's solitary testimony, may constitute sufficient evidence to
establish a well-grounded claim under [38 U.S.C.A. ] 5107(a). See
Cartright v. Derwinski, 2 Vet. App. 24 (1991). However, where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is "plausible" or "possible" is required. See Murphy v. Derwinski,
I Vet. App. 78, 81 (1990). Furthermore, "Congress specifically
limits entitlement for service-connected.disease or injury to cases
where such incidents have resulted in a disability. See 38 U.S.C.A.
I 1 10 (West 1991 & Supp. 1998). In the absence of proof of a
present disability there can be no valid claim." Brammer v.
Derwinski, 3 Vet. App. 223, 225 (1992).

I. Pulmonary Condition

The veteran has been diagnosed as having an obstructive pulmonary
disorder. He claims that this second pulmonary disorder is somehow
related to exposure to chemical dioxins. He maintains that such
exposure occurred while he was stationed in Vietnam. Yet, despite
his contentions, the medical records do not show that he has been
diagnosed with a specific condition or disability related to
exposure to chemical dioxins or herbicide agents. Moreover, besides
his own statements, he has

6 - 

never submitted medical evidence, treatises, or articles supporting
his contentions that his obstructive lung condition is related to
chemical dioxin exposure. Also, the medical evidence of record
strongly suggests that the veteran's current pulmonary dysfunction
is due to his cigarette smoking. Those health care professionals
who do not believe that the veteran's pulmonary dysfunction or
disorder is at least in part due to smoking tobacco have not
related such dysfunction or disorder to service or any exposure to
chemicals in service, or herbicide agents in Vietnam.

With respect to the veteran's claim that his exposure to chemicals
in Vietnam led to the development of his current condition, the
Secretary has not specifically determined that a presumption of
service connection for an obstructive pulmonary disorder is
warranted for herbicide exposed veterans, and, thus, such a
presumption, as enumerated in 38 C.F.R. 3.307 and 3.309 (1998) is
not warranted.

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit has determined that the Veterans' Dioxin
and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2724, 2727-29
(1984), does not preclude a veteran from establishing service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (Fed.Cir. 1994). However, the Court has held that
where the issue involves medical causation, competent medical
evidence which indicates that the claim is plausible or possible is
required to set forth a well- grounded claim. Grottveit v. Brown,
5 Vet. App. 91, 93 (1993). Also, in order for a claim to be well-
grounded there must be competent medical evidence of a nexus
between service or an in-service event or occurrence and the
current disability. Caluza v. Brown, 7 Vet. App. at 506.

The Board notes that the only support for the veteran's claim that
the lung condition resulted from Agent Orange or other chemical
dioxin exposure are his statements that this is the case. However,
as the veteran is a layperson, his statement that Agent Orange or
other chemical dioxins caused this disorder is insufficient to
establish a well-grounded for service connection for such disorder.
See Espiritu V.

- 7 -

Derwinski, 2 Vet. App. 492 (1992). See also Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990) (Where the determinative issue involves
medical causation or a medical diagnosis, competent medical
evidence to the effect that claim is "plausible " or p possible "
is required) Therefore, the Board finds that the veteran has failed
to meet his initial burden of producing evidence of a well-grounded
claim concerning the issue of entitlement to service connection for
an obstructive pulmonary disorder, to include service connection
secondary to chemical dioxin exposure.

The Board acknowledges that the appellant now suffers from a
pulmonary impairment. However, there is no competent evidence
suggesting that any obstructive pulmonary disorder originated in
service or resulted from his military duties. Additionally, the
veteran's service medical records are negative for any findings of
or treatment for an obstructive pulmonary disorder while in
service.

As indicated above, the veteran essentially contends that an
etiological relationship exists between a current pulmonary
disorder and exposure to chemicals and herbicide agents during
service. The Court, in Montgomery v. Brown, 4 Vet. App. 343 (1993),
has said that if the service medical records do not show the
claimed disability and there is no medical evidence to link the
claimed disability with events in service or with a service-
connected disability, a well-grounded claim will not be found'. In
this situation, the veteran has not provided any medical evidence
etiologically relating his obstructive pulmonary disorder with his
military service. Therefore, in accordance with Montgomery, the
Board finds the veteran's claim for service connection for a lung
disorder not due to exposure to chemical dioxins not well-grounded.

In reaching this determination, the Board concludes that the
veteran was provided notice of the type of evidence that he needed
to prevail on this claim. He had notice of the type of information
needed to complete the application as instructed by the RO in the
letter telling him that his claim had been denied. Moreover,
through the information provided by this decision, he has also been
told what type of evidence he needs to prevail on his claim.
Accordingly, the Court's concerns in Robinette v.

8 -

Brown, 8 Vet. App. 69 (1995), have been met. Moreover, the veteran
has not reported that there is any available competent evidence,
which the RO has not tried to obtain, that would establish a nexus
between any current pulmonary disorder and service or exposure to
chemicals in service or herbicide agents in Vietnam, such as Agent
Orange.

The Board notes with regard to the issue of direct service
connection that when the Board addresses in its decision a question
that has not been addressed by the RO, it must consider whether the
claimant has been given adequate notice to respond, and, if not,
whether the claimant has been prejudiced thereby. Bernard v. Brown,
4 Vet. App. 384 (1993). In light of the veteran's failure to meet
the initial burden of the adjudication process, and the fact that
by dismissal of his claim he is not burdened with a prior final
adjudication on the merits, the Board finds that he is not
prejudiced by its consideration of this issue.

II. Skin Condition

During service, the veteran experienced venereal warts while he was
in Vietnam. No other skin condition was reported during the
veteran's two plus years of active duty. That is, his separation
physical revealed that his skin was normal. Since that time, he has
experienced recurrent bouts with undiagnosed rashes along with
epidermoid cysts. However, there is no evidence ok record, other
than the veteran's allegations, that these various skin conditions
were caused by exposure to dioxins. They have never been classified
as chloracne or any other form of acneform diseases consistent with
chloracne, nor have they been linked to exposure to Agent Orange.
The Secretary has not specifically determined that a presumption of
service connection for unclassified rashes or epidermoid cysts is
warranted for Agent Orange exposed veterans, and, thus, such a
presumption is not warranted. Therefore, the veteran has failed to
meet his initial burden of producing evidence of a well-grounded
claim.

Additionally, the only support for the veteran's claim that these
skin disruptions are the result of Agent Orange exposure are his
statements that this is the case. The Court has said that claimants
unversed in medicine are not competent to make medical
determinations. In other words, since he has no medical training,
his statement that Agent Orange caused his skin conditions carries
no weight. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See
also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (Where the
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that claim is
'plausible " or "possible " is required.). Therefore, because the
claim is not well p grounded, it fails and is denied. See Edenfield
v. Brown, 8 Vet. App. 384 (1994) (en banc).

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit has determined that the Veterans' Dioxin
and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2724, 2727-29
(1984), does not preclude a veteran from establishing , service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (Fed.Cir. 1994). However, the Court has held that
where the issue involves medical causation, competent medical
evidence that indicates that the claim is plausible or possible is
required to set forth a well-grounded claim. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993 ). Also, in order for a claim to be well
grounded there must be competent medical evidence of a nexus
between service or an in-service event or occurrence and the
current disability. Caluza v. Brown, 7 Vet. App. at 506.

The Board acknowledges that the appellant has suffered from various
skin abnormalities since his discharge from the service. However,
there is no evidence suggesting that these conditions originated in
service or resulted from his military duties. Hence, there are only
the veteran's assertions that there is some type of connection.

10-

The Court, in Montgomery v. Brown, 4 Vet. App. 343 (1993), has said
that if the service medical records do not show the claimed
disability and there is no medical evidence to link the claimed
disability with events in service or with a service- connected
disability, a well-grounded claim will not be found. See also Brock
v. Brown, 10 Vet. App. 155 (1997). In this situation, the veteran
has not provided any medical evidence etiologically relating his
current skin conditions with his military service. Therefore, in
accordance with Montgomery, the veteran's claim for service
connection for a skin disorder is not well grounded.

The Board notes with regard to the issue of direct service
connection that when the Board addresses in its decision a question
that has not been addressed by the RO, it must consider whether the
claimant has been given adequate notice to respond, and, if not,
whether the claimant has been prejudiced thereby. Bernard v. Brown,
4 Vet. App. 384 (1993). In light of the veteran's failure to meet
the initial burden of the adjudication process, and the fact that
by dismissal of his claim he is not burdened with a prior final
adjudication on the merits, the Board finds that he is not
prejudiced by its consideration of this issue.

III. Enlarged Lymph Nodes

The Board recognizes the fact that the veteran has been diagnosed
as having enlarged lymph nodes. The veteran has claimed that his
enlarged lymph nodes are a result of exposure to chemical dioxins.
Yet, despite the veteran's contentions, there is no evidence of
record suggesting that such a condition was caused by chemical
dioxin exposure. Moreover, he has not proffered any medical
evidence etiologically linking said condition with his exposure to
chemical dioxins or with the veteran's military service or any
incidents therein. Also, enlarged lymph nodes are not a presumptive
diseases pursuant to 38 C.F.R. 3.309(e)(1998). Therefore, it is
concluded that the veteran's possible condition does not meet the
requirements of being a presumptive disease under 38 C.F.R.
3.309(e) (1998).

Also , the Court has said that claimants unversed in medicine are
not competent to make medical determinations. In other words, since
the veteran has had no medical training, his statement that Agent
Orange caused his disability carries no weight. See Espiritu v.
Derwinski, 2 Vet. App. 492 (1992); also Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990) (Where the determinative issue involves medical
causation or a medical diagnosis, competent medical evidence to the
effect that claim is 'plausible' or 'possible' is required.).
Therefore, the veteran has failed to meet his initial burden of
producing evidence of a well-grounded claim for entitlement to
service connection for enlarged lymph nodes secondary to exposure
to Agent Orange.

Notwithstanding the foregoing, the United States Court of Appeals
for the Federal Circuit recently determined that the Veterans'
Dioxin and Radiation Exposure Compensation Standards (Radiation
Compensation) Act, Pub. L. No. 98-542, 5, 98 Stat. 2724, 2727-29
(1984), does not preclude a veteran from establishing service
connection with proof of actual direct causation. Combee v. Brown,
34 F.3d 1039 (Fed.Cir. 1994). However, the Court has held that
where the issue involves medical causation, competent medical
evidence that indicates that the claim is plausible or possible is
required to set forth a well-grounded claim. Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). Also, in order for a claim to be well-
grounded there must be competent medical evidence of a nexus
between service or an in- service event or occurrence and the
current disability. Caluza v. Brown, 7 Vet. App. at 506.

There is no evidence suggesting that the veteran suffers from lymph
node condition that originated in service or resulted because of
his military duties. Additionally, the veteran's service medical
records are negative for any findings of or treatment specifically
for enlarged lymph nodes while in service. Private medical records
have not been introduced etiologically linking the claimed lymph
node condition with his military service or any incidents therein.
Hence, the Board is only left with the veteran's assertions.

- 12 - 

The Board finds that the veteran's assertions of medical causation
alone are not probative because lay persons (i.e., persons without
medical expertise) are not competent to offer medical opinions.
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet.
App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Furthermore, lay assertions of medical causation cannot constitute
evidence to render a claim well-grounded. Grottveit v. Brown, 5
Vet. App. 91, 93, (1993). Where the determinative issue involves
medical causation or a medical diagnosis, competent medical
evidence to the effect that the claim is "plausible" or "possible"
is required. Id. The Board therefore finds that the veteran has not
provided positive medical evidence etiologically relating the
claimed lymph node condition with his military service. Where there
is no medical evidence linking the claimed disorder to service or
an in-service event or occurrence, the claim is not well-grounded.
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to the issue of direct service connection, when the
Board addresses in its decision a question that has not been
addressed by the RO, it must consider whether the claimant has been
given adequate notice to respond, and, if not, whether the claimant
has been prejudiced thereby. See Bernard v. Brown, 4 Vet. App. 384
(1993). In light of the veteran's failure to meet the initial
burden of the adjudication process, i.e., presented a well-grounded
claim, and the fact that by dismissal of his claim he is not
burdened with a prior final adjudication on the merits, the Board
finds that he is not prejudiced by its consideration of this issue.
Thus, if he is able to submit a well-grounded claim in the future,
he will not be faced with the higher hurdle of providing new and
material evidence to reopen his claim after a prior final
adjudication. 38 U.S.C.A. 5108, 7104, 7105 (West 1991 & Supp. 199
8); McGinnis v. Brown, 4 Vet. App. 23 9, 244 (1993).

Thus, pursuant to Edenfield v. Brown, 8 Vet. App. 384 (1995), the
veteran's claim is found to be not well-grounded and it is denied.

ORDER

- 13 -

1. Entitlement to service connection for a pulmonary condition
secondary to exposure to Agent Orange is denied.

2. Entitlement to service connection for a,skin condition, to
include epidermoid cysts of the left neck and left eyebrow,
secondary to exposure to Agent Orange is denied.

3. Entitlement to service connection for enlarged lymph nodes
secondary to Agent Orange is denied.

REMAND

Under the provisions of 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998), a person who submits a claim to the VA has the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well-grounded. A well-
grounded claim is one that is plausible; that is, it is meritorious
on its own or capable of substantiation. King v. Brown, 5 Vet. App.
19 (1993). If the person meets this burden, the VA is obligated to
assist in developing the facts pertinent to the claim. Murphy v.
Derwinski, 1 Vet. App. 78 (1990); Zarycki v. Brown, 6 Vet. App. 91
(1993).

Here the medical record contains a diagnosis of PTSD, and because
of this diagnosis, the Board finds that the veteran's claim is
plausible, thus well-grounded. Accordingly, the VA is obligated to
assist in the development of the claim.

A review of the service medical records contains a few references
to the veteran suffering from depression but said condition was
deemed acute and not chronic in nature. Post-service medical
records show diagnoses of PTSD as well as depression. Stressors
were not confirmed by the RO. The veteran has claimed participation
in stressful activities, but review of the record indicates that
his DD

14 - 

Form 214, Report of Transfer or Discharge, and military personnel
records contain no reference to any combat citations or medals.

The Board notes that the Court held in West v. Brown, 7 Vet. App.
70 (1994), in effect, that a psychiatric evaluation based upon an
incomplete or questionable history is inadequate for rating
purposes and frustrates the efforts of judicial review.

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court
set forth the framework for establishing the presence of a
recognizable stressor, which is an essential prerequisite to
support the diagnosis of PTSD. The Court analysis consists of two
major components:

The first component involves the evidence required to demonstrate
the existence of an alleged stressful event; and

The second involves a determination as to whether the stressful
event is of the quality required to support the diagnosis of PTSD.

With regard to the first component, under 3 8 U.S.C.A. 11 54(b)
(West 1991 & Supp. 1998), 3 8 C.F.R. 3.304 (1998), and the
applicable VA Manual 21-1 [Department of Veterans Affairs
Adjudication Procedure Manual, M21-1, Paragraph 50.45(e), and Woods
v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the evidence
necessary to establish the occurrence of the recognizable stressor
during service to support a claim of entitlement to service
connection for PTSD will vary depending on whether or not the
veteran was   engaged in combat with the enemy." Hayes v. Brown, 5
Vet. App. 60 (1993).

The Court, in Hayes, articulated a two-step process of determining
whether a veteran has "engaged in combat with the enemy." First, it
must be determined, through recognized military citations or other
supported evidence, that the veteran

- 15 -

was engaged in combat with the enemy, and that the claimed
stressors are related to said combat. If the determination, with
respect to this type, is affirmative, then (and only then) the
second step requires that the veteran's lay testimony, regarding
the claimed stressors, must be accepted as conclusive after the
actual occurrence. Moreover, no further development or
corroborative evidence will be required provided that the veteran's
testimony is found to be credible and ". . consistent with the
circumstances, conditions, or hardships of such service." Zarycki,
at 98. In other words, the claimant's assertions that he fought
against an enemy are not sufficient, by themselves, to establish
this fact. The record must first contain recognized military
citations or other supportive evidence to establish that he 4'.. .
engaged in combat with the enemy." The Board further notes that the
Court has indicated that the mere presence in a combat situation is
not sufficient to show that an individual was engaged in combat
with the enemy. Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed
on reconsideration, 1 Vet. App. 406 (1991).

In West, the Court elaborated on its analysis in Zarycki. In
Zarycki, the Court held that in addition to demonstrating the
existence of a stressor, the facts must also establish that the
alleged stressful event was sufficient to give rise to PTSD.
Zarycki, at 98-99. In West, the Court held that the sufficiency of
the stressor is a medical determination, and therefore adjudicators
may not render a determination on this point in the absence of
independent medical evidence. The Court also held in West that a
psychiatric examination for the purpose of establishing the
existence of PTSD was inadequate for rating purposes because the
examiners relied, in part, on events whose existence the Board had
rejected.

Upon reviewing Zarycki and West, it appears that in approaching a
claim for service connection for PTSD, the question of the
existence of an event claimed as a recognizable stressor must be
resolved by adjudicatory personnel. If the adjudicators conclude
that the record establishes the existence of such a stressor or
stressors, then and only then, the case should be referred for a
medical examination to determine:

- 16 -

(1) the sufficiency of the stressor;

(2) whether the remaining elements required to support the
diagnosis of PTSD have been met; and

(3) whether there is a link between a currently diagnosed PTSD and
a recognized stressor or stressors in service.

38 C.F.R. 3.304(f) (1998).

In such a referral, the adjudicators should specify to the
examiner(s) precisely what stressor or stressors have been accepted
as established by the record, and the medical examiners must be
instructed that only those events may be considered in determining
whether the appellant was exposed to a stressor and what the nature
of the stressor or stressors was to which the appellant was
exposed. In other words, if the adjudicators determine that the
existence of an alleged stressor or stressors in service is not
established by the record, a medical examination to determine
whether PTSD due to service is present would be pointless.
Likewise, if the examiner(s) render(s) a diagnosis of PTSD that is
not clearly based upon stressors in service whose existence the
adjudicators have accepted, the examination would be inadequate for
rating purposes.

Additionally, during the course of this appeal, the laws and
regulations governing the evaluation of mental disorders, including
PTSD, have been changed. The effective date of said change was
November 7,1996. See 38 C.F.R. 4.125, 4.126, 4.130, Diagnostic Code
9411 (1996), as amended by 61 Fed. Reg., No. 196, 52695-52702
(October 8, 1996). In particular, 38 C.F.R. 4.125(a) now provides
that:

If the diagnosis of a mental disorder does not conform to DSM-IV or
is not supported by the findings on the

- 17 -

examination report, the rating agency shall return the report to
the examiner to substantiate the diagnosis.

Inasmuch as the appellant has not undergone a comprehensive VA
psychiatric examination in accordance with these changes, the Board
believes that he should be re-examined to ascertain the nature and
severity of any psychiatric condition from which he may now be
suffering. Moreover, since the RO has not adjudicated the
appellant's claim under the new laws and regulations, the claims
must be remanded. to ensure that the appellant receives his due
process rights.

Additionally, the veteran has claimed that he received a Purple
Heart and a Bronze Star Medal. To support his claim, he has
submitted a photocopy of both award certificates. Yet, despite
these supposedly truthful and unaltered documents, the service
department does not have a record of these awards. If it is
determined that the veteran was entitled to these awards, he may
meet portions of the requirements needed for the granting of
service connection for PTSD. Hence, the claim will also be remanded
for the purposes of obtaining additional information from not only
the veteran concerning these awards, but also the service
department.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO should request that the veteran provide a written
statement concerning "his" Bronze Star Medal (BSM) and Purple Heart
(PH). The veteran should be specifically asked why he was awarded
each decoration, when he received said decoration, and whether
others were around that witnessed the awarding of either the PH or
BSM. Also, because a PH is given for a wound or wounds received in
combat or in action with the enemy, the veteran should be asked
what was the wound; i.e., what body part was injured.

18 - 

The RO should also request that the veteran bring the original
award certificates of the PH and BSM to the RO for verification.
Photocopies of the awards will not be acceptable and this should be
explained to the veteran. Additionally, the RO should request that
the veteran bring to the RO the medals; miniatures or ribbons of
the medals are not acceptable and this should also be explained to
the veteran. The RO should note in the record the response provided
by the veteran.

2. Upon receipt of the original award certificates for the PH and
BSM, the RO should make two certified copies of both award
certificates. One set of copies should be included in the claims
folder for further reference. The other set of copies should be
forwarded to the National Personnel Records Center (NPRC). The RO
should request from the service department through the NPRC
verification of the BSM and PH award certificates along with the
dates of presentation of said awards. If the service department
cannot verify presentation of the awards, the service department
should be asked to explain why the veteran would have the
certificates; if necessary, the service department should comment
on the veracity of the documents presented.

Additionally, per the claims folder, paperwork was originally
prepared that would have awarded the veteran an ARCOM [Army
Commendation Medal]. It is requested that the service department
explain whether that paperwork was ever processed and the
disposition of the proposed award. That is, was the award ever

19 - 

given, and if so, why does it not appear on the veteran's DD Form
214.

3. The RO should request that the veteran provide another
comprehensive statement containing as much detail as possible
regarding the stressor(s) to which he alleges he was exposed to
while in service. The veteran should be asked to provide specific
details of the claimed stressful elements during service, such as
dates, places, detailed descriptions of events, and any other
identifying information concerning any other individuals involved
in the events, including their names, ranks, units of assignment,
or any other identifying detail. The veteran is advised that this
information is vitally necessary to obtain supportive evidence on
the stressful events and he must be asked to be as specific as
possible. He should be informed that, without such details, an
adequate search for verifying information cannot be conducted. He
should be further advised that a failure to respond may result in
an adverse action against his claim.

4. Thereafter, the RO should contact the Director, National
Archives and Records Administration (NARA), ATTN: NCPNA-0, 9700
Page Boulevard, St. Louis, Missouri 63132, and request copies of
the morning reports for the veteran's unit pertinent to the events
identified in the statement of the appellant. The RO should also
attempt to obtain the operational reports, lessons learned
statements, or any other information regarding activities of the
veteran's unit during the time frame cited that would shed light on
the events related

- 20 - 

by the appellant. The RO should ask that the service department
provide information concerning DA Message 0714502, the 15@ Unnamed
Campaign along with the veteran's participation in such an event.
When this information has been obtained, it, together with the
stressor information that has been provided/obtained from the
veteran, should be forwarded to the United States Armed Services
Center for Research of Unit Records (USASCRUR) [formerly the United
States Army and Joint Services Environmental Support Group (ESG)I,
7798 Cissna Road, Springfield, Virginia 22160, for verification of
the incident or incidents which the veteran reports he re-
experiences. Any information obtained is to be associated with the
claims folder.

5. Following the above, the RO must make a specific determination,
based upon the complete record, with respect to whether the
appellant was exposed to a stressor or stressors in service, and,
if so, the nature of the specific stressor or stressors. In making
this determination, the attention of the RO is directed to the
cases of Zarycki and West, and the discussion above. In any event,
the RO must specifically render a finding as to whether the
appellant ". . . engaged in combat with the enemy." If the RO
determines that the record establishes the existence of a stressor
or stressors, the RO must specify what stressor or stressors in
service it has determined are established by the record. In
reaching this determination, the RO should address any credibility
questions raised by the record.

21 -

6. If, and only if, the RO determines that the record establishes
the existence of a stressor or stressors, then the RO should
arrange for the veteran to be examined by a Board of two
psychiatrists who have not previously examined him to determine the
nature and severity of any found psychiatric disorder. The RO must
specify, for the examiners, the stressor or stressors that the RO
has determined are established by the record. The examiners must be
instructed that only those events may be considered for the purpose
of determining whether the appellant was exposed to a stressor in
service. Each psychiatrist should conduct a separate examination
with consideration of the criteria for PTSD. If the examiners
determine that the veteran has any psychiatric disorder in addition
to PTSD, the examiners should determine the relationship of any
such disorders among themselves (including etiological origin and
secondary causation) and specify which symptoms are associated with
each disorder. If a determination is made that the veteran now
suffers from depression, the examiners should render an opinion as
to whether the depression the veteran now suffers is related to the
acute depression the veteran suffered therefrom while he was in
service. If certain symptomatology cannot be disassociated from one
disorder or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, the examiners should specify
whether each alleged stressor found to be established for the
record by the. RO was sufficient to produce PTSD; whether the
remaining diagnostic criteria to support the diagnosis of PTSD have
been satisfied; and, whether there is a link between the

- 22 -


current symptomatology and one or more of the inservice stressors
found to be established for the record by the RO and found to be
sufficient to produce PTSD by the examiners.

If there are different psychiatric disorder(s) than PTSD, the
examiners should reconcile the diagnoses and should specify which
symptoms are associated with each of the disorder(s). If certain
symptomatology cannot be disassociated from one disorder or
another, it should so be specified.

The report of the examination should include a complete rationale
for all opinions expressed. All necessary studies or tests
including psychological testing and evaluation such as the
Minnesota Multiphasic Personality Inventory; the PTSD Rating Scale,
the Mississippi Scale for Combat-Related PTSD are to be
accomplished. The diagnosis should be in accordance with DSM IV.
The entire claims folder and a copy of this Remand must be made
available to and reviewed by the examiners prior to the
examination.

6. The RO should then review the record and ensure that all of the
above actions are completed. When it is satisfied that the record
is complete and that the psychiatric examinations are adequate for
rating purposes, the claim should be readjudicated by the RO.

Following completion of the requested development, the veteran's
claim should be readjudicated. If the decision remains unfavorable,
he and his representative should be given a supplemental statement
of the case and allowed sufficient time for a

- 23 -

response. Thereafter, the claim should be returned to the Board for
further consideration.

No action is required of the veteran until he is contacted by the
regional office. The purpose of this REMAND is to ensure due
process and to obtain additional evidence.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

JACK W. BLASINGAME 
Member, Board of Veterans' Appeals

24 -

